 1
 2
 3
                                                           JS-6
 4
 5
 6
 7
 8
 9
10
                    THE UNITED STATES DISTRICT COURT
11
       CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
12
13
     ADRIAN BACON, on behalf of       )    Case No.: 8:18−cv−01784−JLS−DFM
                                      )
14   himself and all others similarly )
     situated,                        )    CLASS ACTION
15                                    )
                                      )
16         Plaintiffs,                )    ORDER: JOINT STIPULATED
                                      )    MOTION FOR DISMISSAL OF
17                                    )
           vs.                             CLASS ACTION ALLEGATIONS
                                      )
18                                    )    WITHOUT PREJUDICE AND
     MATRIX WARRANTY                  )    WITHOUT NOTICE TO
19                                    )
     SOLUTIONS, INC, a Texas               PUTATIVE CLASS AND
                                      )
20   corporation; and DOE             )    DISMISSAL WITH PREJUDICE OF
     INDIVIDUALS, inclusive, and each )    PLAINTIFF’S INDIVIDUAL
21                                    )
     of them,                              CLAIMS
                                      )
22                                    )
           Defendants.                )    Assigned to: Hon. Josephine L. Staton
23                                    )
                                      )
24                                    )    Complaint filed: October 2, 2018
                                      )
25
26
27
28

                                          -1-
 1                                        ORDER
 2         On stipulation of parties, and good cause appearing therefor,
 3   IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
 4         1)     All putative class action allegations and claims in the above-styled
 5   action are hereby dismissed without prejudice. All individual allegations and
 6   claims     on     behalf     of     Plaintiff    ADRIAN         BACON         against
 7   Defendant MATRIX WARRANTY SOLUTIONS, INC. are hereby dismissed
 8   with prejudice.
 9         2)     No Party hereto shall be entitled to costs or attorneys’ fees because of
10   this Order of Dismissal.
11         3)     Based on the factors identified in Diaz v. Trust Territory of the Pacific
12   Islands, 876 F.2d 1401 (9th Cir. 1989), the above dismissal of the class allegations
13   may be made, and hereby is made, without notice to the putative class.
14
15   Dated: January 30, 2019
16
                                             Hon. Josephine L. Staton
17                                           United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
